402 Mich. 538 (1978)
266 N.W.2d 145
PEOPLE
v.
MOORE
Docket No. 60462.
Supreme Court of Michigan.
Decided June 5, 1978.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert L. Kaczmarek, Prosecuting Attorney, and Peter C. Jensen, Assistant Prosecuting Attorney, for the people.
George E. Thick and George C. Bush for defendant.
PER CURIAM:
The prosecutor has applied for leave to appeal the Court of Appeals decision holding unconstitutional the provision of MCLA 750.230; MSA 28.427,[1] which makes the possession *539 of a firearm on which identifying numbers have been altered or obliterated presumptive evidence that the possessor has altered or obliterated the identifying numbers. 78 Mich. App. 565; 261 NW2d 3 (1977).
The prosecution produced evidence that the defendant was in possession of a handgun on which the identifying numbers had been obliterated. There was no evidence that defendant did the obliterating, and the prosecution relied on the statutory presumption. The defendant was found guilty by the jury. The Court of Appeals held that use of the statutory presumption denied the defendant due process of law.
We have reviewed the issues raised in the prosecutor's application and conclude that the Court of Appeals correctly found the statutory presumption unconstitutional.
Pursuant to GCR 1963, 853.2(4), in lieu of granting leave to appeal, we affirm the decision of the Court of Appeals.
KAVANAGH, C.J., and WILLIAMS, LEVIN, COLEMAN, FITZGERALD, RYAN, and BLAIR MOODY, JR., JJ., concurred.
NOTES
[1]  At the time of the charged offense, the statute provided:

"Any person who shall wilfully alter, remove or obliterate the name of the maker, model, manufacturer's number or other mark of identity of any pistol, shall be guilty of a felony, punishable by imprisonment in the state prison not more than 2 years or fine of not more than 1,000 dollars. Possession of any such firearm upon which the number shall have been altered, removed or obliterated, shall be presumptive evidence that such possessor has altered, removed or obliterated the same."
The statute was amended by 1976 PA 32; however, the amendments do not affect the issues raised in this case.